DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of 1-12 and 18 in the reply filed on 08/17/2022 is acknowledged.
Claim 13-17, 19, and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/17/2022.  In addition, claims 10-12 refer to a spacing element connected to an intermediate portion of the support element, a conduit retention ridge, and a front surface of the conduit control arm on the exterior.  These are directed to the unelected embodiment shown in Figures 3A-4B are withdrawn by the examiner.  The claims remaining to be considered are 1-9 and 18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends from itself.  This is improper and renders the scope of the claim indefinite.  An appropriate correction is required.
Claim 8 recites the limitation "the elongated slot".  There is insufficient antecedent basis for this limitation in Claim 1 from which it depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Mullaney (U.S. 20150308128).
In re Claim 1-3, and 7 Mullaney teaches an outer case comprising a back wall (121), a first side wall (113) extending forward from a first back wall edge and a second side wall (133) extending forward from a second back wall edge; a front opening between a first side wall front edge and a second side wall front edge, wherein the front opening provides access to an interior volume (124) within the outer case; an L-shaped conduit control arm (14), said conduit control arm comprising a support element spaced forward from the back wall and coupled to the outer case by a spacing element, wherein a back surface of the conduit control arm is in contact with the interior volume.  The crossectional view shown in Fgiures 1-4 extend longitudinally into the page so the first and second backwall edges also extend longitudinally into the page for a distance.  The the lateral cross section shown in Figure 1-4 also appears to be uniform extending into the page.  (Figures 1-4, annotated Figure)

    PNG
    media_image1.png
    392
    521
    media_image1.png
    Greyscale

In re Claims 4, 5, 8, and 9 Mullaney teaches that the front opening comprises an elongated slot defined by a first front opening edge (125) and a second front opening edge (126); and the multifunctional design housing further comprises a front opening covering (122) adapted to be removably coupled to the first and second front opening edges.  The conduit control arm is spaced apart from the front opening covering when the front opening covering is removably coupled to the first and second front opening edges.  The conduit control arm is centered behind the elongated slot between the opening edges.  A front surface of the conduit control arm (14) is in contact with the interior volume (124) (Figures 1-4, annotated Figure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullaney in view of Dobbins (U.S. 20150308128).
In re Claims 6 and 18, Mullaney teaches an outer case comprising a back wall (121), a first side wall (113) extending forward from a first back wall edge and a second side wall (133) extending forward from a second back wall edge; a front opening between a first side wall front edge and a second side wall front edge, wherein the front opening provides access to an interior volume (124) within the outer case; an L-shaped conduit control arm (14), said conduit control arm comprising a support element spaced forward from the back wall and coupled to the outer case by a spacing element, wherein a back surface of the conduit control arm is in contact with the interior volume.  The crossectional view shown in Fgiures 1-4 extend longitudinally into the page so the first and second backwall edges also extend longitudinally into the page for a distance.  The the lateral cross section shown in Figure 1-4 also appears to be uniform extending into the page.  (Figures 1-4, annotated Figure)
The embodiment of Mullaney give the general teaching of placing lights within a service duct.  Figure 20 shows lights (702) disposed with the interior volume with a diffuser cover plate(703).  Light diffusers are made from translucent or transparent material. There is an unobstructed path between the lights and the front opening.
Dobbins teaches a utility conduit with lights (35) behind a translucent diffuser (37).  (Figure 4).  There is an unobstructed path between the lights and the front opening
It would be obvious to one of ordinary skill in the art to modify the service duct taught by Mullaney with the lighting disclosed by Figure 20 or by Dobbins.  This would allow for flexibility in providing illumination wherever the service duct is installed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633